                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JANICE McLEAN DeLOATCH,                         *

Plaintiff                                       *

v.                                              *           Civil Action No. JKB-18-3811

HOLIDAY INN, et al.,                            *

Defendants                              *
                                       ***
                               MEMORANDUM AND ORDER

        Now pending before the Court is the Defendants’ Motion to Dismiss or in the Alternative,

Motion for a More Definitive Statement (ECF No. 12).

        The Plaintiff has sued Defendant Baywood and two individuals, alleging sexual harassment

and wrongful termination/retaliation (ECF No. 1). The Defendants have moved to dismiss the

claims against them (ECF No. 12) and the Plaintiff has not responded.

        The individual Defendants (“Irving Rivers” and “Cindy (have to find last name)”) are not

subject to the referenced claims as they do not qualify as “employers.”

        The other Defendant, “Holiday Inn and Baywood Hotels,” could be subject to such claims,

but any allegations against them must be properly pled. Here, the Plaintiff fails to allege facts

sufficient to allow the Court to assess the plausibility of the claims. Accordingly, the claims

against “Holiday Inn and Baywood Hotels” must be dismissed for failure to state a claim upon

which relief might be granted, Rule 12(b)6, Federal Rules of Civil Procedure.

        Accordingly, the claims against the individual Defendants (“Irving Rivers” and “Cindy

(have to find last name)”) are DISMISSED WITH PREJUDICE. The claims against “Holiday Inn

and Baywood Hotels” are DISMISSED WITHOUT PREJUDICE. The Clerk is directed to

CLOSE THIS CASE.
Dated this 12th day of March, 2019.

                                      BY THE COURT:

                                                        /s/
                                      James K. Bredar
                                      Chief Judge




                                        2
